Citation Nr: 0214075	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-05 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
prostate cancer, currently evaluated as 20 percent disabling.  

2.  Entitlement to increased (compensable) rating for 
impotence. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953; from October 1956 October 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought. 

The veteran was afforded a hearing before the undersigned 
sitting as a Travel Member of the Board in November 2001.  
Clinical records suggested the likelihood that additional 
pertinent treatment records were available.  In a effort to 
obtain such evidence which might support the veteran's claim, 
additional development was undertaken but failed to produce 
any material evidence not already of record.  The veteran has 
now reported that he had not been treated by a private 
physician since 1995.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  Special monthly compensation has been separately 
established on account of loss of use of a creative organ, 
and a separate evaluation has been established for bilateral 
atrophy of the testicles. 

3.  Dysfunction of the genitourinary system is reflected by 
voiding dysfunction and urinary frequency characterized by 
urinary hesitancy, a weak urinary stream, and occasional 
urinary dribbling without symptomatology relating to 
obstructed voiding, renal dysfunction or urinary tract 
infection.  

4.  Impotence is reflected by loss of erectile power.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for 
residuals of prostate cancer have been met.  38 U.S.C.A. §§ 
1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Codes 7527-7528 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The schedular criteria for a compensable rating for 
impotence have not been met.  38 U.S.C.A. §§ 1155, §§ 5102, 
5103, 5103A, 5107 (West 1991 & Supp 2002); 38 C.F.R. Part 4, 
§ 4.115b, Diagnostic Code 7599-7522 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claims in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file, 
and there are multiple VA examinations, treatment records, X-
ray reports and private medical records in the file.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claims.  

The issues on appeal pertains to an increased evaluation and, 
in that context, the duty to assist falls primarily on the 
VA, to include affording hearings, obtaining identified 
evidence, government records, affording examinations, where 
appropriate and etc. where such would be helpful, relevant 
and necessary for a full and fair adjudication of his claim.  
Satisfactory efforts have been made in these regards, and the 
veteran has been offered an opportunity to submit additional 
evidence in support of the claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" is 
of questionable application in light of the long-standing 
duty to assist with respect to this type of claim and the 
VA's particular efforts in regards to the veteran's claims.  
Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, additional development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

In short, the Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the veteran of 
the evidence needed to substantiate his claim, and the Board 
will proceed with appellate disposition on the merits.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



Residuals of Prostate cancer

The veteran was diagnosed with prostate cancer in 1993 and 
underwent irradiation treatment in lieu of surgery.  His last 
radiation treatment was in 1995.  His claim for residuals of 
prostate cancer was filed in February 2000.  

The Board observes that special monthly compensation has been 
separately established on account of loss of use of a 
creative organ, and a separate 20 percent evaluation has been 
assigned for bilateral testicular atrophy as well.  Those 
ratings are not on appeal, however.

The veteran was afforded a VA examination in April 2000 in 
the context of the pertinent issue on appeal, and a fairly 
complete occupational and medical history was obtained.  The 
veteran's date of birth was noted as March 30, 1933.  He 
reported that he could drive his car and undertake other 
activities of daily living without difficulty.  It was 
reported that incontinence made travel difficult due to 
urgency and fear that he may wet himself.  He reported 
wearing an incontinent pad at night and when traveling.  He 
reported voiding four times a night and that sometimes he wet 
on himself.  He reported voiding approximately every two 
hours during the day and reported complaints of urgency and 
dribbling.  He denied hesitancy or dysuria.  He denied any 
urinary tract infections or renal dysfunction.

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this disability for 
the pertinent period is otherwise fairly summarized by the VA 
outpatient treatment record dated in April 6, 2001.  At that 
time, the veteran reported that he had done well since his 
last visit.  He had continued nocturnal frequency with an 
average or 3-4 bathroom visits at night.  He also reported 
wearing a protective pad to avoid accidents and that he 
dribbled if his bladder was full.  

At his hearing before the undersigned, the veteran reported 
that he changed his incontinent pad 5-6 times per day and 
that he felt that he felt he couldn't travel outside his 
home.  He also indicated that when he changed his pads they 
were completely saturated.

Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A note to 
this code section states that if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Review of the medical evidence described above 
reveals no evidence of reoccurrence or metastasis of the 
veteran's carcinoma subsequent to his irradiation in 1995.  
Moreover, in the absence of renal dysfunction or urinary 
tract infection, the veteran's residuals of his prostate 
cancer will be evaluated under the criteria for a voiding 
dysfunction.  Said symptomatology is evaluated pursuant to 38 
C.F.R. § 4.115a (ratings of the genitourinary system-
dysfunctions).

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent.  
A 60 percent rating contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent rating contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.

In this case, obstructed voiding is not demonstrated.  
Rather, the veteran's disability is manifested by urinary 
leakage and urinary frequency, and, consequently, the 
disability will be evaluated in accordance with the relevant 
criteria.  

Daytime voiding interval of less than 1 hour, or awakening to 
void 5 or more times per night is not reported, demonstrated 
or approximated.  Accordingly, evaluation of the veteran's 
disability from the perspective of urinary frequency would 
not produce an evaluation in excess of the currently assigned 
20 percent.  

From the perspective of leakage, the Board notes somewhat of 
a divergence between the veteran's reports of urinary leakage 
in the context of his medical treatment versus that reported 
at his hearing before the undersigned.  However, the Board 
finds that the veteran's statements made contemporaneous with 
his medical treatment to be more probative than statements 
made in conjunction with a claim for monetary compensation.  

Nevertheless, reviewing the pertinent evidence of record, the 
Board concludes that the veteran's residuals of prostate 
cancer are most appropriately evaluated as 40 percent 
disabling on the basis of urinary frequency, as defined by 38 
C.F.R. § 4.115a.  In the medical context, the veteran reports 
some "dribbling" when his bladder was full; he also 
reported a daytime urinary frequency of approximately two 
hours.  The Board concludes that the disability does not 
insinuate a condition more severe than where absorbent 
materials "must" be changed between two to four times a 
day.  38 C.F.R. § 4.115a.  

Even considering that the veteran sometimes wet on himself, 
the Board finds that the veteran empties his bladder 
approximately every two hours and experiences a dribbling 
which occurs after the veteran achieves a full bladder.  
Given that he urinates every two hours, the Board finds it 
difficult to imagine that the veteran experiences such a full 
bladder that he  must change the absorbent pad more than four 
times per day.  It is still conceivable, nevertheless, that 
an urinary accident could occur which would necessitate 
changing the pad at least two times.  Accordingly, affording 
the benefit of the doubt to the veteran, a forty percent 
evaluation, but no more, is granted from when service 
connection was established, and the preponderance of the 
evidence is against any further increase. 

Impotence

The April 2000 VA examination noted a history of impotence 
since treatment for prostate cancer in 1995 and that the 
veteran had tried Viagra and the pump without success.  
Although the penis was described as appearing smaller than 
normal, there were no lesions or discharge noted.  Penis was 
smooth palpation and nontender.  Diagnosis was limited to 
"prostate cancer with residual of impotence".

Rating by analogy is appropriate where an unlisted condition 
is encountered, with evaluation rendered in accordance with 
the criteria for a listed closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 2 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  In this case, entitlement 
to special monthly compensation has been separately 
established on account of loss of use of a creative organ; 
moreover, a separate evaluation has been established for 
bilateral atrophy of the testicles.  Consequently, the 
veteran's impotence is considered to be analogous to penile 
deformity with loss of erectile power under DC 7522, which 
provides a 20 percent evaluation is warranted for a deformity 
of the penis with loss of erectile power.  However, such a 
deformity as is contemplated by that Diagnostic Code is 
neither demonstrated or approximated by clinical evidence.  

Diagnostic Code 7522 does not provide for a noncompensable 
disability evaluation.  However, in every instance where the 
schedule does not provide for a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  In the absence of deformity and in 
consideration of the related assigned ratings for loss of use 
and testicular atrophy, the preponderance of the evidence is 
against a compensable evaluation for impotence. 

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, under Diagnostic Code 7520, a 30 percent evaluation 
is warranted for removal of half or more of the penis; under 
Diagnostic Code 7521, a 20 percent evaluation may be assigned 
for removal of the glans.  In either case, such severe 
symptomatology is not demonstrated.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims 
of entitlement to increased evaluations.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's disabilities on appeal have caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for residuals of prostate 
cancer is granted, subject to the provisions governing the 
award of monetary benefits. 

Entitlement to increased evaluation for impotence is denied. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

